Citation Nr: 1438623	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-23 918	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to a disability rating for bilateral hearing loss in excess of 0 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by: Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to May 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the RO in Muskogee, Oklahoma.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in August 2014, the Veteran's attorney requested a Board hearing at a local VA office, via videoconference.  The Veteran's request for a hearing has not been withdrawn.

Since such hearings are scheduled by the RO, the case is REMANDED for the following action: 

A videoconference Board hearing should be scheduled in accordance with the docket number of his appeal.  The Veteran should be notified of the time and place to report for the scheduled hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


